—————_——
Page 1 of 12 #

SOCIAL AGREEMENT
Between the
Geblo Logging Inc.
. . And the
Community Forestry Development Committee (CFDC)
Of
Forest Managemen Contract (FMC) Arec-I,
Sinoe County ,
Liberia

FORESTRY DEVELOPMENT AUTHORITY
-—

FBS

Page 2 of 11

LEGAL REQUIREMENT FOR THE FORMATION OF CFDC

This Social Agreement (Agreement) is hereby made and entered into by and between
the Geblo Logging Inc., and the communities of Since County Community Forest
Development Committee, hereinafter referred to as Ihe Communities, for Forest
Management Contract Area “I”, and attested to as to its completeness by the Forestry
Development Authority, Monrovia, Liberia, hereinafter referred to as the FDA, under the
provisions of the 2006 National Forestry Reform Law, and FDA Regulation No. 105-07
Regulation on Major Pre-felling Operations under Forest Resource Licenses.

TECHNICAL DESCRIPTION OF THE CONTRACT AREA

The Forest Management Contract Area “I” lies within Latitude 5°36'0’'-6°0'0"" North of
the Equator and Longitudes 8° 12'0’’- 8°36'0"" West of the Greenwich meridian and is
located in Grand Gedeh and Sinoe Counties-Liberia.

Metes and Bounds
Starting from the town of Jellue, (5°59'00.42"N - 8°15'46.50"W) thence a line runs N 46° W

for 4,132 meters to the point of COMMENCEMENT. (6°00'33.90"N-8°17'23.58'W); thence a
line runs $ 10° E for 9,988 meters to a point (5°55'15.30"N-8°1 6'25.40"W); thence a line runs
§ 38° W for 6,458 meters to a point (5°52'31 38°N-8°18'35.86'W); thence a line runs S 68° E
for 4,022 meters to a point (5°51'42.03'N-8°16'35.10°W): thence a line runs N 29° E for
6,245 meters to a point (5°54'38,29"N-8° 14'55.50'W); thence a line runs § 57° E for 7,350
meters to a point (5°52'26.09"N-8°1 1'36.28"W); thence a line runs S 12° W for 3,203 meters
to a point (5°50'43.86'N-8°11'59.20°W): thence a line runs S 78° E for 2,906 meters to a
point (5°50'25.35"N-8°10'25.77'W); thence a line runs S 1° E for 6,468 meters to a point
(5°46'54.71"N-8°10'22.42"W); thence a line runs S$ 28° W for 7,774 meters to a point
(5°43'12.73"N-8°12'21.00"W); thence a line runs $ 55° W for 1,449 meters to a point
(5°42.46.25"N-8°13'00.11"W); thence a line runs S$ 21° W for 11,993 meters to a point
(5°36'41.90"N-8°15'17.86'W); thence a line runs N 85° W for 1,634 meters to a point
(5°36'46.32'N-8°16'1 1.71°W); thence a line runs N 2° E for 2,701 meters to a point on the
(5°38'14.58"N-8°16'07.30'W); thence a line runs Due west for 7,245 meters to a point
(5°38'15.46'N-8°20104.76'W); thence a line runs S 14° W for 4,026 meters to a point
(5°36'09.25'N-8°20'38.31'W); thence a line runs S 73° E for 4,379 meters to a point
(5°35'28.65'N-8°18'21.48"W); thence a line runs Due South for 2,418 meters to a point
(5°34'04.80"N-8°18'24.13'W); thence a line runs Due West for 5,211 meters to a point
(5°34'02.15'N-8°21'14.50°W); thence a line runs N 42° W for 4,989 meters to a point
(5°36'03.07°N-8°23'03.08'W); thence a line runs N 87° W for 5,869 meters to a point on the
(5°36'1 1.90"N-8°26'13.76'W); thence a line runs Due North for 2,999 meters to a point
(5°37'48.98"N-8°26'13.76'W); thence a line runs $ 72° W for 17,445 meters to a point
(5°37'48.98'N-8°2613.76'W); thence a line runs N 30° W for 5,650 meters to a point
(5°37°29.28'N-8°36'41.64'W); thence a line runs N 9 E for 2,219 meters to a point
(5*°38'4 1.51°N-8°36'30.62'W); thence a line runs N 62° E for 3,894 meters to a point

F f°

u
Page 4 of 11

55'38.90"N-8°23 19.47'W); thence a line runs N 89° E for 2,972 meters fo a point
'5°55'40.87"N-8°21'42.67'W):; thence a line runs Due North for 978 meters to a point
(5°56'12.55"N-8°21'42.67'W): thence a line runs Due East for 4,973 meters to a point
(5°56'12.23"N-8°19'00.57'W); thence a line runs N 20° E for 8,635 meters to a point of
COMMENCEMENT (6°00'32.78"N-8°17'25.08'W); embracing (One Hundred and Thirty One
Thousand Four Hundred and Sixty Six) 131, 466 hectares of forest land and no more.

Socio-economic Survey Map of FMC Area "I" (131,466 Hectares)
Located in Grand Gedeh and Sinoe Counties-Liberia

==

Page 5 of 11

Liberia's Forestry Development Authority

The Forest Management Contract Area "I" was awarded to Geblo Logging Inc.In the
preparation of the Forest Management Contract Area “I”, notice was given and
surveys conducted In a portion of the affected Communities. The purpose of those
surveys was to validate whether the area was suitable for commercial forest practices
based upon ecological, economic and social considerations. As part of those surveys,
the affected communities were informed of the potential of a Forest Management
Contract Area "I" in the vicinity and the requirements for a social agreement. As a
result of this, the FDA secured a statement on behalf of the affected communities

Fs
Page 6 of 11

around the Forest Management Contract Area "I" that they intended to negotiate a
social agreement in good faith with the winner of the competitive bid. A social
agreement was signed for five years which ended 2015. The Community and Geblo
Logging Inc. has negotiated the terms and conditions of another five year.

I. PURPOSE:

The Social Agreement:is:a agreement between the contract holder and the affected
communities around a given logging contract area which establishes the relationship
between dommunity and company.

The Social Agreement is a requirement by FDA Regulation No. 105-07 between any
company that plans to harvest timber and the affected communities that could be
affected by that commercial activity.

Social Agreements shall:

a) Only be established between companies that have been authorized by the
FDA through the competitive bidding or Scie Source process and affected
communities;

b) Establish a code of conduct regarding rights and responsibilities of the
company and affected communities.

c) Establish the financial benefits for all affected communities with respect to
section 34 of FDA Regulation No. 105-07 Regulation on Major Pre-feliing
Operations under Forest Resource Licenses.

d) Be negotiated directly between companies and local communities;

e) Be attested to and regulated by the FDA. However, tne FDA dees not play an
active role in the negotiation process beyond serving as Gc facilitator or
mediator if discussion breaks down.

NH. STATEMENT OF MUTUAL BENEFIT AND INTEREST:

Geblo Logging Inc. and the Forest Management Contract “I" Community Forest
Development Community of Since County, strive to engage in a mutucily beneficial
relationship by agreeing to the terms of this Agreement. Working cooperctively in the
on-going implementation of the Forest Management Contract Area "I" will allow the
atected communities and Geblo Legging Inc. to achieve their respective gcals.

In consideration of the above premises, the partles hereto agree as fcilows:

Ul, DUTIES AND RESPONSIBILITIES OF GEBLO LOGGING:
Geblo Logging Inc. shall identify its representative designated by it to represent it in
negotiating the terms of the Agreement. Geblo Logging inc. representatives must

Include: f.
Page 7 of 11

(1) Persons whose names are maintained on the list of names identified in its pre-
qualification documents or has such documentation to verify his employment
with Geblo Logging Inc. and has the power to negotiate on its behalf; and

(2) In the event that this person is unable to negotiate with the Affected
Community, any other person that Geblo Logging Inc. may designate, is subject
to the requirements of Count one above.

Geblo Logging Inc. shall maintain a list of community representatives (CFDC) of Sinoe

County for Forest Management Contract Area

Geblo Logging Inc. shall address the following issues, rights and responsibilities as
negotiated and agreed with the Community.

That Geblo Logging Inc. agrees to design its operations to minimize effects on

traditional practices such as taboo day, sacred sites, and the range of taboo

animals/plants, medicinal plant sites, hunting grounds, non-timber forest products
sites.

That Geblo Logging Inc. agrees that its operations protects and maintains
existing water collection points.

Geblo Logging Inc. shall build two hand pumps in the affected community every

year.

That Geblo Logging Inc. agrees that its timber operations are timed to minimize
disruption to subsistence agricultural activities.

That Geblo Logging Inc agrees that its timber operations respect the existing
cash/food crops.

That Geblo Logging Inc agrees to participate in Community Development
Programs.

Geblo Logging Inc agrees to pay the 50% of the total cubic meter fee for
logging season April 2015- April 2016 on 26 April 2016 and the balance 50% shail
be paid on May 26, 2016. Any default in this payment term shall rather this
contract none and void.

That Geblo Logging Inc. agrees to pay six thousand ($6000.00) every year to the
CFDC for human resource capacity building for citizens of the affected
community. This amount will be paid on December 31 of every year.

That Geblo Logging Inc. agrees to build one road in their concession areas. This
road network will commence from Voogbadee to Pyne Town. This roca
construction will commence in tne 34 month of the 274 year of Gebic opera tion
which is 2018. The Ministry of Public Work will also be involved in the road
construction project.

That Geblo Logging Inc. agrees to respect the rights of its employees consistent
with the Labor Laws of Liberia.

That Geblo Logging Inc. agrees to build subsequent camp in agreed arect
chosen by both the community and the contract holder.

That Geblo Logging Inc agrees to provide housing/accommodation, food,
medical and other basic social services for her workers.

That Geblo Logging Inc agrees to provide transportation to the Communities
during emergency situation and major development activities.

o
a

Cas)

R
«

~

Page 8 of 11

* That Geblo Logging Inc agrees to give first preference for employment for skilled
and unskilled locals from the affected communities.

¢ That Geblo Logging Inc agrees to recondition and maintain roads adjacent to its
annual operational areas.

e That Geblo Logging Inc agrees not to harvest palm trees for processing, bridge
construction and or export.

¢ That Geblo Logging Inc agrees to allow the Community to use, free of charge,
any roads constructed and/or maintained by it; provided that such use shall not
unduly prejudice nor interfere with either party.

¢ That Geblo Logging Inc agrees to allow the Community Forest Development
Committee (CFDC) representatives to verify its production.

* That Geblo Logging Inc agrees to provide where need be timber products to
community during community development projects.

e That Geblo Logging Inc agrees to convene quarterly meetings with. the CFDC
and the Communities on the last Friday of the last month in every of each
quarter. In addition to quarterly meetings, Geblo Logging Inc. agreed to hold
emergency meetings with the CFDC and affected community to discuss any
issues affecting the community when the need arises.

e That Geblo Logging Inc agrees to pay $1.50 USD/cubic meter to the Community
Forestry Development Committee apart from the payment of 30% land rental
($2.50 per acre) 1o the Community benefit sharing scheme.

IV. DUTIES AND RESPONSIBILITIES OF THE AFFECTED COMMUNITIES:

The Affected Communities shall identify their representatives elected by them to the
Community Forest Development Committee (CFDC).The CFDC is responsible for
representing the affected communities in negotiating the terms of this Agreement. The
CFDC agreed to and shall abide by the following conditions:

(a) A Community Forestry Development Committee must consists of at least five
Members who are residents of the Community or communities they represents;

(b) All members of a Community Forestry Development Committee must be freely and
fairly elected by residents of the community or communities represented by the
CFDC;

(c) Prior to the disbursement of funds, a CFDC must be incorporated under the laws of
the Republic of Liberia.

(c) A Community Forestry Development Committee must provide a means for all
resiclents that it represents, including women, youths and elders, to have their views
heard and considered;

(d) Prior to the disbursement of funds, a Community Forestry Development Commitiee
must be incorporated under the laws of the Republic and should have a bank account
ata recognized bank in Liberia nn

4
Page 9 of 11

(e) The CFDC shall receive 10% of the annual revenue to the Communities (area and
production based / fees) as compensation and shall be distributed based on positions
according to Annex 4.

(f) The 10% of the area based fee benefit will be paid directly by the National Benefit
sharing Trust Board every month but the 10% of the production/base fee compensation
shall be received at the end of the year.

(g) CFDC must hold a monthly meeting with the community members for briefing,
update and grievances, if any.

(h) CFDC shall maintain a list of Geblo Logging Inc. representatives for FMC "I".

Code of Conduct

e ©The Community agreed to avoid the expansion of subsistence agriculture
activities within the Contract Area. Hence community shall promote and
encourage low land agriculture development.

The community agreed to discourage unnecessary fire disposal anc
encourage fire safe practices especially in the Contract Area;

e Existing cash crops will be identified and the company will be informed
duly by the community to not conflict with company's harvest operation:

e The communities agreed to channel all her grievances through the CFDC,
and shall abide by this Social Agreement.

The Forestry Development Authority shall

e Ensure that Forest Management Contract (FMC) “I” is authorised after fulfilling all
set requirements so that all terms and conditions of the license are met.

e Ensure that the Operations of Geblo Logging Company are in compliance with
the FMC "I" contract signed by them and the government of Liberia.

e Make avaliable, where need be copies of the Contract to the Parties to this
Agreement.

Vi, MUTUAL AGREEMENT
ITIS MUTUALLY AGREED AND UNDERSTOOD BY AND BETWEEN THE PARTIES THAT:

A. PRINCIPAL CONTACTS. The principal contacts for this agreement are:

Geblo Logging Inc. Community Forest Development
MacDonald A. Wento Committee Chairperson

Phone: (+231 )888008200/886856896 Fredrick B. Solo Sr.
Emall:macdonaldwento@yahoo.com Phone: (+231)886104149

FS”
Page 10 of 11
Email:

Forest Development Authority Contact
Hon. Harrison S. Karnwea Sr.
Managing Director

Phone: 0886513358/07775 13358
Email:hkarnwea@yahoo.com

B. It is the intent of this agreement that the parties may modify this agreement by
mutual agreement. The FDA will need to attest to its completeness prior to any
modifications going into effect.

C. The parties will maintain lines of communication regarding operations and
specifically provide periodic updates to the chairperson regarding any issues in
implementing the social agreement. The update should specifically provide
information as to the volume of logs removed to date.

D. The parties will hold an annual meeting with representatives of the Community :
Forest Development Committee, FDA and authorized representatives of the FAC
Holder to discuss the upcoming annual operating plan as well as attempt to
resolve any issues identified from the previous operating season.

E. The parties may provide support and assistance to each other in seeking grant
and alternative funding opportunities via letters of support and work on grant
applications.

SECTION Vil. REAL PROPERTY IMPROVEMENTS.

Any improvements (facilities, roads, etc.) developed as a result of this agreement and

at the direction of either of the parties, shall thereupon become the responsibility of the

affected communities, and shall be subject to the same regulations and administration
as other similar improvements of a similar nature. No part of this Agreement shall entitie

Geblo Logging Inc. to any share or interest in the project other than the right to use and

enjoy the same under the existing applicable regulations.

SECTION Vill. PARTICIPATION IN SIMILAR ACTIVITIES.

This agreement in no way restricts the Geblo Logging Inc. or Affected Communities or
FDA from participating in similar activities with other public or private agencies,
organizations, and individuals.

SECTION IX. DISPUTE RESOLUTION.

In the event of any issue of controversy under this agreement, the parties will initially
seek to resolve thelr differences with the assistance of the FDA. In the event that there
are still differences, local government officials (District Commissioner, Paramount Chiebs,
Clan Chief, and Town Chief) should be considered as nevtral parties In a third-party
mediation process, provided their neutrality is so proven in saic! conflict. If not resolved
by the steps above, any controversy or claim arising out of or relating to this agreement
shall be exclusively settled by binding arbitration in accordance with the Commercial
Arbitration Rules and judgment rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The laws applicable to the dispute, the Social
Agreement and the interpretation thereof are the laws of Liberia. The arbitration shall

os
Fh

4 SS ————
}

Page 11 of 11

take place.at an acceptable location within the towns represented by the CFDC and
the arbitral proceedings will be in English with interpreter provided for local languages.

X. AUTHORIZED REPRESENTATIVES

By signing below, the Chairperson of the Community Forest Development Committee
certifies that the individuals listed in this document are representatives of the Affected
Communities and are authorized to act in their respective areas for matters related to
this agreement. Also, by signing below, the assigned representative of Geblo Logging
Inc. certifies that this individual is authorized to act in this capacity for matters related to
this agreement.

XI. COMMENCEMENT/EXPIRATION DATE.

This agreement is executed as of the date of the last signature and is effective for 5
years.

The authority and format of this agreement has been reviewed and approved for
signature.

This Agreement shall be binding on the parties, their heirs, administrators, assigns,

successors in office as though they were physically present when this Agreement was
signed.

In witness whereof, the parties hereto have executed this agreement as of the last date
written below.

Fredrick B. Solo Sr.

Chairperson

Community Forest Development Committee
MacDonald A. Wento

CEO/FOUNDER

Geblo Logging Company

HARRISON S. KARNWEA Sr.

Managing Director

Forestry Development Authority

